In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. F, No. 15335-2013; to the Court of Appeal, Third Circuit, No. KW 15-01125.
11 Granted. Considering the unique circumstances of this case, we And the inter*1030ests of justice require the recusal of the trial judge. Accordingly, the judgment of the district court is reversed, and the motion for recusal granted. This court will appoint an ad hoc judge from outside the district to preside over the case.
CRICHTON, J., additionally concurs and assigns reasons.